Citation Nr: 1716481	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-24 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a temporary total evaluation based on the need for convalescence following a November 2009 surgical repair of hammertoe deformity of the 2nd and 3rd digits on the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that, in November 2009, the Veteran underwent surgical repair for a hammertoe deformity of the 2nd and 3rd digits on the right foot.  A February 2010 rating decision denied entitlement to a temporary total evaluation based on the November 2009 surgical treatment because the surgery was for a nonservice-connected condition-separate and distinct from service connected status post bunionectomy for hallux valgus, which involved the great (big) toe of the right foot.  The Veteran appealed that decision.  In September 2012, the Veteran requested a hearing before a member of the Board at his local RO office.  See VA Form 9 (September 2012).  The Veteran's representative requested remand of this appeal for scheduling a hearing in April 2017.  See Third Party Correspondence (April 2017).  Therefore, remand is necessary.  38 C.F.R. § 20.700 (A hearing on appeal will be granted if the claimant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the scheduled hearing.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




